16 Mich. App. 196 (1969)
167 N.W.2d 782
KRAJEWSKI
v.
BOMMARITO
Docket No. 4,978.
Michigan Court of Appeals.
Decided February 26, 1969.
Leave to appeal denied October 15, 1969.
Manning Hathaway, for plaintiff.
Alexander, Buchanan & Conklin, for defendants.
BEFORE: FITZGERALD, P.J., and R.B. BURNS and BRONSON, JJ.
Leave to appeal denied October 15, 1969. See 382 Mich 786.
*197 PER CURIAM:
Plaintiff brought action against defendants for malicious prosecution and conspiracy to commit malicious prosecution. At the close of the proofs, defendants moved for a directed verdict, which was denied. The jury returned a verdict for the plaintiff and defendants moved for a judgment notwithstanding the verdict or a new trial. The trial court denied the motion, but did order a remittitur.
The trial was fair and impartial, the issues of law were properly considered and decided by the trial court, and the issues of fact were submitted to the jury with proper instructions.
The questions of fact, having been decided adversely to the defendant by the jury, provide no grounds for reversal unless there is substantial error.
A review of the record does not indicate such error, and the judgment of the trial court should be sustained.
Affirmed. Costs to appellee.